NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0260n.06

                                           No. 20-4241

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  May 28, 2021
 UNITED STATES OF AMERICA,                               )                    DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )
                                                                ON APPEAL FROM THE
 v.                                                      )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE
 MARIO TAYLOR,                                           )
                                                                NORTHERN DISTRICT OF
                                                         )
                                                                OHIO
        Defendant-Appellant.                             )
                                                         )


       BEFORE: WHITE, NALBANDIAN, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge. Mario Taylor, a federal prisoner, moved for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), claiming that his medical conditions

placed him at increased risk should he contract the COVID-19 virus. The district court denied

Taylor’s request. On appeal, Taylor argues that the district court abused its discretion by failing

to provide a reasoned basis for denying Taylor release. We now affirm.

                                                I.

       Taylor pleaded guilty in 2007 to conspiring to distribute cocaine base, in violation of

21 U.S.C. §§ 841(b)(1)(B) and 846, and possessing cocaine base with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii). The district court accepted Taylor’s plea

agreement and, after accounting for Taylor’s prior felony drug offenses and his classification as a

career offender, imposed a sentence of 262 months of imprisonment.
No. 20-4241, United States v. Taylor


       Following passage of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

Taylor sought a sentence reduction on the grounds that § 404 of the Act made retroactive certain

provisions of the Fair Sentencing Act of 2010, which raised the threshold crack cocaine weights

that trigger mandatory minimum sentences prescribed by 21 U.S.C. § 841(b)(1)(A) and (B). See

United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019). After concluding that Taylor was

eligible for a sentence reduction, the district court nonetheless found that no reduction was

warranted due to Taylor’s lengthy criminal record and designation as a career offender. We

agreed, and affirmed. United States v. Taylor, No. 19-3641 (6th Cir. May 6, 2020) (order).

       Taylor then sought a sentence reduction on compassionate release grounds in accordance

with 18 U.S.C. § 3582(c)(1)(A). Taylor asserted that his hypertension, obesity, and predisposition

to other medical conditions coupled with the presence of COVID-19 in his prison constituted an

extraordinary and compelling reason for release.            Taylor also identified several other

considerations he believed favored his release, including his having served over 70% of his

sentence and completed rehabilitation programs as well as his belief that he would receive a shorter

sentence today as a result of the First Step Act.

       Responding to Taylor’s motion, the government conceded that Taylor’s medical conditions

(including his obesity, hypertension, pre-diabetes, and high cholesterol) constituted an

extraordinary and compelling reason for release because Taylor’s “ability to provide self-care

against serious injury or death as a result of COVID-19 is substantially diminished.” U.S.S.G.

§ 1B1.13, cmt. n.1(A). Nonetheless, the government argued that relief should be denied in view

of the factors articulated in 18 U.S.C. § 3553(a), in particular, the need to “protect the public from

further crimes of the defendant” due to Taylor’s status as a career offender.




                                                    -2-
No. 20-4241, United States v. Taylor


       Following a “complete review” of the merits, including consideration of the applicable

§ 3553(a) factors and policy statements, the district court denied Taylor’s motion in light of his

failure to “present[] any extraordinary or compelling reason for early release.” Notwithstanding

the government’s concession regarding Taylor’s medical conditions, the district court believed

relief was inappropriate because Taylor “fail[ed] to utilize the services and tools” available “to

assist his health,” finding that he was not motivated to lose weight and was non-compliant with

his medications. Taylor now appeals.

                                               II.

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), instructs district courts to

consider three criteria: extraordinary and compelling reasons justifying release; the applicable

§ 3553(a) factors; and any applicable policy statement, such as U.S.S.G. § 1B1.13. See United

States v. Tomes, 990 F.3d 500, 502 (6th Cir. 2021) (citing 18 U.S.C. § 3582(c)(1)(A)). A district

court may deny compassionate release if it finds that the defendant fails to meet any one of the

three steps, and may do so without addressing any of the other criteria. United States v. Elias, 984

F.3d 516, 519 (6th Cir. 2021). We review the district court’s denial of compassionate release for

an abuse of discretion. United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020).

       The statute, we note, does not define extraordinary and compelling reasons. It instead

delegates that task to the Sentencing Commission. 28 U.S.C. § 994(t); Ruffin, 978 F.3d at 1004.

Taking up that mantle, the Sentencing Commission proscribed four categories of extraordinary

and compelling reasons in the commentary to U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13, cmt.

n.1(A)-(D). We have recently clarified, however, that § 1B1.13 applies only to motions for

compassionate release brought by the Bureau of Prisons; it is not an applicable policy statement

when a defendant moves for release. Elias, 984 F.3d at 519. District courts, in other words, are




                                                -3-
No. 20-4241, United States v. Taylor


not constrained by § 1B1.13 in defining extraordinary and compelling reasons for release. Id.

While those courts may “permissively consider [§ 1B1.13’s] four categories as part of its

discretionary inquiry,” see Tomes, 990 F.3d at 503 n.1, they enjoy broad—though not unlimited—

discretion to define extraordinary and compelling circumstances. See, e.g., Elias, 984 F.3d at 519–

20; Tomes, 990 F.3d at 505.

       Employing its full discretion, the district court determined that Taylor failed to demonstrate

extraordinary and compelling reasons supporting his request for early release. The district court

asked for and in turn received 66 pages of Taylor’s medical records. In parsing those records, the

court found that while Taylor raised numerous health concerns in his motion for compassionate

release, including one identified as a COVID-19 risk factor by the Centers for Disease Control and

Prevention, Taylor historically “ha[d] no such concern” for his health. Contrary to Taylor’s

assertion that he was proactive in his efforts to lose weight through diet and exercise, Taylor’s

most recent medical visit summary revealed that his weight was increasing, and that he “d[id] not

seem very motivated to lose weight.” The records also revealed that Taylor was “non-compliant”

with his blood pressure medication, discounting the weight of Taylor’s assertion that his

hypertension was “increasing in severity while he is incarcerated.” To the district court, these

findings demonstrated that Taylor “fail[ed] to utilize the services and tools to assist his health,”

undermining his claim of extraordinary and compelling reasons for early release, even in light of

the COVID-19 pandemic.

       Taylor responds that the district court abused its discretion by failing to provide a reasoned

basis as to why his five additional considerations did not qualify as extraordinary and compelling

reasons. Those considerations include: (1) the number of COVID-19 cases at his prison, (2) that

he completed rehabilitative programs, (3) that he has served over 70% of his sentence, (4) that he




                                                -4-
No. 20-4241, United States v. Taylor


has a release plan and letters of support, and (5) that under current law, his statutory and guidelines

sentencing range would be lower. In addition to his medical conditions, Taylor argues that these

considerations together establish extraordinary and compelling reasons to grant a sentence

reduction. The district court, he says, therefore abused its discretion by relying solely on Taylor’s

medical conditions in denying him relief, without reference to why his other considerations failed

to constitute extraordinary and compelling reasons.

       It is not entirely clear, however, that Taylor raised these considerations in the district court

as extraordinary and compelling reasons for his release. In Taylor’s compassionate release motion,

he placed arguments (2) through (5) primarily under the heading, “Mr. Taylor’s § 3553(a) factors

demonstrate he is not a risk to the public.” And with the district court having concluded that no

extraordinary or compelling grounds supported Taylor’s release, the court was not required to

address any § 3553(a) arguments. See United States v. Navarro, 986 F.3d 668, 670 (6th Cir. 2021)

(explaining that a district court may deny a compassionate release motion when any of the

§ 3582(c)(1)(A) prerequisites is lacking and, having done so, does not need to address the others).

       Even viewing Taylor’s briefing more charitably, the district court still did not err by

ignoring Taylor’s additional considerations. A district court does not abuse its discretion “simply

by failing to explicitly address each individual argument put forward by the defendant in support

of a sentence reduction.” United States v. Greene, --- F. App’x ---, 2021 WL 1016430, at *4 (6th

Cir. Mar. 17, 2021) (citing Chavez-Meza v. United States, 138 S. Ct. 1959, 1967 (2018) (noting

the district court did not (nor did it need to) specifically address Chavez-Meza’s rehabilitation

argument)); United States v. Rafidi, 842 F. App’x 1017, 1023 (6th Cir. 2021) (same); see also

United States v. Gaston, 835 F. App’x 852, 855 (6th Cir. 2020) (affirming the district court’s

finding of extraordinary and compelling reasons without explicitly referencing the defendant’s




                                                 -5-
No. 20-4241, United States v. Taylor


rehabilitation argument). So long as a district court provides an explanation that allows for

meaningful appellate review, it need not elaborate on its reasoning. See Navarro, 986 F.3d at 671.

And in determining whether a district court’s explanation allows for meaningful appellate review,

we look to whether the court “set forth enough to satisfy the appellate court that [it] has considered

the parties’ arguments and has a reasoned basis for exercising [its] own legal decisionmaking

authority.” Chavez-Meza, 138 S. Ct. at 1964.

       Citing to Taylor’s medical records, the district court articulated why it believed Taylor’s

medical conditions failed to establish extraordinary and compelling reasons: his lack of motivation

to lose weight and his non-compliance with his medications. That “explicit and particular”

explanation of the district court’s “factual reasoning” in turn provides us with an adequate basis

for “meaningful appellate review.” United States v. Jones, 980 F.3d 1198, 1113, 1116 (6th Cir.

2020). And in view of that explanation, we see no abuse of discretion in the district court’s

decision not to address Taylor’s additional considerations.

       Accordingly, we affirm the district court’s denial of Taylor’s motion for compassionate

release.




                                                 -6-
No. 20-4241, United States v. Taylor


       WHITE, Circuit Judge, concurring in the judgment. I concur in the affirmance but would

take a slightly narrower approach to resolving this case.

                                                 I.

       Taylor raises only one argument on appeal: he contends that the district court erred by

failing to consider five of the six purported “extraordinary and compelling” reasons for release that

he presented in his motion below. But this argument is not fully accurate.

       Taylor did not assert six independent “extraordinary and compelling” reasons for release

in his brief below. The six grounds he describes on appeal are (1) the presence of COVID in his

prison; (2) his personal health; (3) his completion of rehabilitative programs in prison; (4) that he

has release plans and letters of support; (5) the fact he has served over 70% of his sentence; and

(6) that under the First Step Act and current crack-cocaine laws, his sentencing range would be

lower if he were sentenced today. But his counseled brief below raised reasons (3) through (6) as

arguments under the § 3553(a) prong of the analysis, not the “extraordinary and compelling”

prong. See R. 239 PID 998-1002 (raising these arguments in § 3553(a) section of brief).

       Thus, Taylor’s only argument on appeal rests on an inaccurate premise. Of the purported

six unaddressed “extraordinary and compelling” reasons he lists on appeal, only two—his personal

health and the presence of COVID—were presented as “extraordinary and compelling” reasons

for release in the briefing below. Taylor does not argue on appeal that the court failed to address

his personal health and does not challenge the way the court assessed that issue. And although the

district court did not mention the number of COVID-19 cases in Taylor’s facility, its order reflected

that it considered the presence of COVID. See R. 243 PID 1105 (“[E]ven in light of COVID-19,

Defendant has not presented extraordinary and compelling reasons for early release.”).




                                                 -7-
No. 20-4241, United States v. Taylor


         As to the other four reasons, because they were raised as § 3553(a) arguments below, and

because the district court resolved the case on the separate “extraordinary and compelling” prong

of the § 3582(c)(1)(A)(i) analysis, the district court was not required to reach these arguments. See

United States v. Navarro, 986 F.3d 668, 670 (6th Cir. 2021) (“‘[D]istrict courts may deny

compassionate-release motions when any of [§ 3582(c)(1)(A)(i)’s] prerequisites . . . is lacking and

do not need to address the others.’” (alterations added) (citation omitted)).

         Accordingly, it is unnecessary to discuss—as the majority does—whether the court would

have erred had it ignored five of Taylor’s six “extraordinary and compelling” arguments. That is

a scenario not present in this case, and the majority’s discussion of that scenario is dictum.1

                                                            II.

         Additionally, although Taylor does not challenge the district court’s analysis of his health-

related arguments, and district courts have broad discretion to define what constitutes an

“extraordinary and compelling” circumstance in a given case—an inherently context-specific

inquiry that deserves deference—I am troubled by the district court’s discussion of Taylor’s health

concerns. Taylor has chronic, extreme obesity and has been in prison for fourteen years. Like

many people, his motivation to exercise and diet appears to have waxed and waned over the past

fourteen years. For example, his medical records reflect that in 2014 he was “taking his meds and

diet[ing] and exercising,” according to a doctor who saw him for a September checkup that year.


         1
           It is doubtful that a court would satisfy its obligation to “‘set forth enough to satisfy the appellate court that
[it] has considered the parties’ arguments’” for extraordinary and compelling circumstances if it fails to set forth
anything to show that it has considered almost all of those arguments. United States v. Jones, 980 F.3d 1098, 1113
(6th Cir. 2020) (citation omitted). Such a conclusion would be in tension with our recent precedential opinion in
United States v. Owens, --- F.3d ----, 2021 WL 1811538 (6th Cir. May 6, 2021). There, we reversed and remanded a
compassionate-release denial in part because the “district court’s order denying Owens’s motion for compassionate
release did not acknowledge all of the factors that Owens raised as extraordinary and compelling reasons together
warranting compassionate release . . . .” See id. at *7 (instructing district court on remand to “consider whether” all
of Owens’s proposed “extraordinary and compelling” reasons, “in combination,” justified release under
§ 3582(c)(1)(A)(i)). But regardless, we do not face such a situation here, because the unaddressed arguments in this
case were raised under § 3553(a), and the district court did not need to address them to resolve the motion.


                                                            -8-
No. 20-4241, United States v. Taylor


R. 239-2 PID 1014. But in an October 2019 checkup, a doctor commented that Taylor’s “BMI is

increasing; currently 40.9. Does not seem very motivated to loose [sic] weight. . . . Non compliant

with BP medication. I spent 15 minutes of today’s clinical encounter going over the importance

of taking his BP medication.” R. 242-1 PID 1057.

         The district court relied solely on the latter statements to conclude that despite Taylor’s

professed concern over the health risks that COVID-19 presented him, his October 2019 records

show that “he personally has no such concern.” R. 243 PID 1105. But that is weak reasoning.

Taylor’s October 2019 checkup happened months before anyone knew what COVID-19 was. That

a chronically obese person gained weight five months before a deadly pandemic says little about

whether after that pandemic arrived he “personally has no . . . concern” over dying in that

pandemic. It was not until months later that it emerged that COVID-19 kills people with Taylor’s

medical conditions at a higher rate than most other people. Taylor filed his compassionate-release

motion in June 2020. A doctor’s speculation about his state of mind in October 2019 says nothing

about his COVID-related fears when he filed the motion eight months later. In those eight months,

the world—and Taylor’s circumstances—changed dramatically.

         It is possible to fear death from a novel and deadly disease, on the one hand, and have

lapses in motivation to diet after serving more than a decade in prison (before knowing COVID is

coming), on the other. Stating that Taylor did not “personally ha[ve]” a genuine fear of dying from

COVID-19 because he struggled to stave off weight gains in a pre-COVID world makes little

sense.




                                                 -9-